Citation Nr: 1030305	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-11 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to March 12, 2001 for the 
grant of service connection for low back strain (claimed as 
herniated nucleus pulposis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from March 1978 to May 1978.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 24, 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for low 
back strain, effective from March 12, 2001.  A notice of 
disagreement with the effective date for service connection was 
received in June 2005.  A statement of the case was issued in 
April 2006.  A timely substantive appeal to the effective date 
issue was received in April 2006.  

A Board personal hearing in St. Petersburg, Florida, was held 
before the undersigned in May 2010.  A transcript of that hearing 
is of record. 

The issues of entitlement to earlier effective date for the grant 
of service connection for depressive disorder and for a rating in 
excess of 10 percent for chronic sinusitis were also on appeal 
from a November 2007 rating decision.  The RO issued a statement 
of the case in May 2009; however, the Veteran did not file a 
timely substantive appeal.  Accordingly, these issues are no 
longer in appellate status. 
  

FINDINGS OF FACT

1.  An August 1991 Board decision denied reopening of service 
connection for low back disability, finding that new and material 
evidence had not been received. 

2.  On March 28, 1994, the Veteran filed a claim to reopen 
service connection for low back disability, which reopening 
(finding of not well grounded) was denied in a September 1994 
rating decision. 

3.  Additional evidence in support of the claim was received 
within one year of rating decisions in September 1994, September 
1995, May 1996, November 1999, January 2000, and April 2000.  

4.  In May 2001, the Veteran entered a notice of disagreement 
with the April 2001 rating decision assignment of effective date 
for service connection for low back disability; the RO issued a 
statement of the case in September 2001; and the Veteran filed a 
timely substantive appeal in October 2001.  


CONCLUSIONS OF LAW

1.  The August 1991 Board decision denial of reopening of service 
connection for low back disability was the last final decision.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(b), 20.1100 (2009). 

2.  The criteria for assignment of an effective date of March 28, 
1994 (but no earlier) for the grant of service connection for low 
back strain have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 
2002); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) 
(2009), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to an earlier effective date) is a downstream issue 
from that of service connection (for which a VCAA letter was duly 
sent in May 2001), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter in a 
case such as this where a veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  
Nevertheless, the record shows that the RO sent a letter July 
2005 that informed the Veteran of the information and evidence 
necessary to warrant entitlement to an earlier effective date.  
The Veteran was also advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities with 
regard to identifying relevant evidence.    

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Although the July 2005 notice was provided after the initial 
decision, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in the 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In sum, the Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records, Board hearing testimony and a VA examination report.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case, and no 
further action is necessary.  See generally 
38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   For all the foregoing reasons, 
the Board concludes that VA's duties to the claimant have been 
fulfilled with respect to the issue on appeal. 

Analysis of Effective Date for Service Connection

The Veteran contends that he is entitled to an effective date 
prior to March 12, 2001 for the grant of service connection for 
his low back disability.  Essentially, the Veteran asserts that 
the effective date should be from the date of his original claim 
for service connection for low back disability filed in May 1978.  
The Veteran testified at the Board personal hearing that he has 
continued to seek service connection for his low back disability 
since his discharge from active duty service.  At the Board 
personal hearing, although the Veteran's representative 
inaccurately asserted that the Veteran had continually pursued 
his disability claim for service connection for a low back 
disability since 1978, the representative did enter the valid 
contention that some of the rating decisions in this Veteran's 
case that were considered final decisions had not become final 
because of the submission of additional evidence by the Veteran 
within one year of those rating decisions.  

The statutory and regulatory guidelines for the determination of 
an effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  When evidence, other than service treatment 
records, is received in the appeal period following a subsequent 
disallowance, resulting in a later grant of service connection, 
the effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).  Where there is a final 
decision, the effective date of an evaluation and an award of 
compensation based on a claim reopened after a final disallowance 
will be the date the claim to reopen was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

In May 1978, the Veteran filed a claim for service connection for 
low back disability, which was denied by the RO in a February 
1979 rating decision.  The Veteran continued to file claims to 
reopen, which were denied by the RO.  Significantly, the Veteran 
appealed an October 1984 rating decision to the Board, which 
denied the issue in a July 1987 decision.  The Veteran again 
filed a claim to reopen, the RO issued a decision, which again 
was appealed to the Board.  Subsequently, an August 1991 Board 
decision denied reopening of service connection for low back 
disability, finding that new and material evidence had not been 
received.  The August 1991 Board decision was final when issued.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Thereafter, on March 28, 1994, the Veteran filed a claim to 
reopen, which was denied in a September 1994 rating decision.  In 
May 1995, within one year of the September 1994 rating decision, 
the Veteran submitted additional evidence.  Because evidence was 
received within one year of the September 1994 rating decision, 
that decision did not become final.  38 C.F.R. §§ 3.156(b), 
3.400(q)(1).  

The claim was readjudicated and again denied by the RO in a 
September 1995 rating decision.  In December 1995, within one 
year of the September 1995 rating decision, the Veteran again 
submitted additional evidence.  Because evidence was received 
within one year of the September 1995 rating decision, that 
decision did not become final.  38 C.F.R. §§ 3.156(b), 
3.400(q)(1).  

The claim was readjudicated by the RO in a May 1996 rating 
decision.  In March 1997, within one year of the May 1996 rating 
decision, a congressional inquiry concerning the Veteran's claim 
for service connection for low back disability was received, 
which included additional evidence not previously received.  
Because evidence was received within one year of the May 1996 
rating decision, likewise, that decision did not become final.  
38 C.F.R. §§ 3.156(b), 3.400(q)(1).  

The RO readjudicated the claim in a November 1999 rating 
decision.  Within one year of the November 1999 rating decision, 
in December 1999, the Veteran submitted additional medical 
evidence in support of his claim.  Because evidence was received 
within one year of the November 1999 rating decision, likewise, 
that decision did not become final.  38 C.F.R. §§ 3.156(b), 
3.400(q)(1).

In January 2000, the RO readjudicated the claim.  Within one year 
of the January 2000 rating decision, in March 2000, the Veteran 
submitted additional medical evidence in support of his claim.  
Because evidence was received within one year of the January 2000 
rating decision, likewise, that decision did not become final.  
38 C.F.R. §§ 3.156(b), 3.400(q)(1).

In an April 2000 rating decision, the RO readjudicated the claim.  
On March 12, 2001, within one year of the April 2000 rating 
decision, the Veteran filed another statement concerning 
reopening the claim for service connection for low back 
disability, and included additional medical and lay evidence in 
support of his claim.  Because evidence was received within one 
year of the April 2000 rating decision, that decision did not 
become final.  38 C.F.R. §§ 3.156(b), 3.400(q)(1).

In an April 2001 rating decision, the RO readjudicated the claim.  
In May 2001, the Veteran filed a "notice of disagreement" to 
the April 2001 rating decision, for the first time expressing 
disagreement with a rating decision and a desire to appeal the 
decision (implicit in the request for a personal hearing), rather 
than just submitting additional evidence coupled with requests to 
reopen or reflecting an intent to file a new claim.  The timely 
May 2001 submission by the Veteran constituted a notice of 
disagreement with the April 2001 rating decision denial of 
reopening of service connection for a low back disability.  See 
38 C.F.R. §§ 20.201, 20.302 (2009). 

The RO issued a statement of the case in September 2001.  Within 
60 days, in October 2001, the Veteran filed a substantive appeal.  

Subsequently, a March 2004 Board decision found new and material 
evidence and granted reopening of service connection for a back 
disability (herniated nucleus pulposus), and remanded the 
reopened issue to the RO.  In the November 2004 rating decision 
currently on appeal, the RO granted service connection for low 
back strain (herniated nucleus pulposus) and assigned an 
effective date of March 12, 2001 for the grant of service 
connection.  In June 2005, within one year of the November 2004 
rating decision assigning the effective date for service 
connection for low back strain, the Veteran entered a timely 
notice of disagreement with the effective date assigned for 
service connection for low back strain.  

Based on a thorough review of the record, the Board finds that an 
effective date of March 28, 1994 is warranted for the grant of 
service connection for low back strain.  March 28, 1994 is the 
date of receipt of the claim to reopen that was received after 
the final August 1991 Board decision.  

Notwithstanding the Veteran's contention that the effective date 
for service connection for low back disability should be the date 
of his first claim for service connection in May 1978, or the 
representative's assertion that the Veteran had continually 
pursued a claim for service connection or to reopen since 1978, 
there is no legal basis for an effective date prior to March 28, 
1994 because of the subsequent finality of the August 1991 Board 
decision.  Such contentions regarding continual pursuit of a 
claim since 1978 are rendered legally moot by the finality of the 
August 1991 Board decision.  See Williams v. Peake, 521 F.3d 1348 
(Fed. Cir. 2008) (a subsequent final adjudication of a claim 
which is identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim; 
thus, entitlement to an earlier effective date for service 
connection was not warranted).

The August 1991 Board decision (denial of reopening), which was 
not appealed to the Court, was final when issued.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In order for a veteran to be 
awarded an effective date based on an earlier claim, he or she 
has to show clear and unmistakable error in the prior denial of 
the claim.  In this case, only duty to assist failure is alleged; 
no specific allegations of clear and unmistakable error in prior 
rating decisions or the August 1991 final Board decision have 
been alleged.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Following the final August 1991 Board decision, the Veteran's 
claim to reopen service connection for a low back disability was 
not received until March 28, 1994.  When the Veteran filed his 
March 28, 1994 claim, because of the prior final disallowance by 
the Board in August 1991, the March 1994 claim was properly 
construed as a claim to reopen.  

The Board has carefully considered the procedural history in this 
case, as well as the Veteran's and his representative's 
contentions that the Veteran continually submitted evidence 
within one year of various rating decisions since the March 1994 
claim to reopen, which rendered those subsequent rating decisions 
nonfinal.  The Board has resolved reasonable doubt in the 
Veteran's favor to find that the additional evidence submitted 
following the various rating decisions since the March 1994 claim 
to reopen did not become final.  As explained above, favorable to 
the Veteran, the Board has specifically found that the Veteran's 
filing of additional evidence within one year of rating decisions 
in September 1994, September 1995, May 1996, November 1999, 
January 2000, April 2000, and April 2001 (because of receipt of 
NOD) is considered to have been filed in connection with the 
March 28, 1994 claim, and rendered those rating decisions 
nonfinal.  See 38 C.F.R. § 3.15b(b).  Accordingly, when the RO 
issued the various rating decision in September 1994, September 
1995, May 1996, November 1999, January 2000, April 2000, and 
April 2001, although it did so on the finding that the Veteran 
had submitted new claims to reopen, because the Veteran had 
submitted additional evidence within one year, the 
readjudications were not based on new claims to reopen but were 
readjudications based on the additional evidence received within 
one year of each decision, as directed by the provisions of 
38 C.F.R. §§ 3.156(b) and 3.400(q)(1).

On the question of earlier effective date prior to March 28, 
1994, there is no evidence that indicates any intent on the part 
of the Veteran to apply to reopen service connection for a low 
back disability after the August 1991 Board decision until the 
March 28, 1994 claim to reopen.  The assigned effective date of 
March 28, 1994 is the date of receipt of the Veteran's claim to 
reopen.  Because the August 1991 Board decision is final, the 
claim upon which that decision, and any prior rating decisions, 
was based cannot serve as the basis for assignment of an 
effective date for a subsequent award of service connection.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("statutory 
framework simply does not allow for the Board to reach back to 
the date of the original claim as a possible effective date for 
an award of service-connected benefits that is predicated upon a 
reopened claim").  

While the Board is sympathetic to the Veteran's beliefs that an 
effective date of May 1978 is warranted, and has noted his 
contentions and testimony, and considered the contentions of his 
representative, under the circumstances, the Board is precluded 
by statute and regulation from assigning an effective date prior 
to March 28, 1994 for the grant of service connection low back 
strain.  For these reasons, the Board finds that the earliest 
date of receipt of a reopened claim for service connection for 
low back disability is March 28, 1994, the date the RO received 
the Veteran's claim to reopen service connection for a low back 
disability.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  


ORDER

An effective date of March 28, 1994 for the grant of service 
connection for low back strain is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


